Citation Nr: 1227809	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-22 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active military service from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the above Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Hearing loss was not manifest during the Veteran's military service and was not manifest to a compensable degree within one year after his separation from service or indeed until many years thereafter.  Competent and credible evidence of a nexus between his current hearing loss and service is not of record. 

2.  Tinnitus was not manifest during the Veteran's military service and was not manifest until many years after his separation from service.  Competent and credible evidence of a nexus between his current tinnitus and service is not of record.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in July 2008, the RO informed the Veteran of its duty to assist him in substantiating his claims for service connection for bilateral hearing loss and tinnitus under the VCAA, and the effect of this duty upon these issues.  These letters also provided notice as to how disability ratings and effective dates are assigned.  Dingess, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of his claims for service connection for hearing loss and tinnitus.  Relevant in-service and post-service treatment reports are of record, and the Veteran was afforded a VA examination in March 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Veteran has challenged the adequacy of that examination, on the basis that the provider who conducted the audiology examination was not an ear, nose, throat specialist.  See VA Form 9 received in June 2009.  However, there is no legal requirement that an examiner in fact be a physician.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Moreover, in the absence of specific allegations to the contrary, VA is entitled to presume the competence of a medical professional who conducts a VA examination.  Cox v. Nicholson, 20 Vet. App. 563, 568-70 (2007) (rejecting the argument that VA should not be allowed to rely on a medical opinion that does not explicitly address the qualifications of the examiner).  A nurse's opinion has been accepted by the Court as competent medical evidence.  See YT v. Brown, 9 Vet. App. 195, 201 (1996); see also Goss v. Brown, 9 Vet. App. 109 (1996) (to qualify as an expert, a person need not be licensed to practice medicine, but just have special knowledge and skill in diagnosing and treating human ailments).  

In addition, the examination report contains no errors on its face.  The history provided at the time of the examination and considered by the examiner is consistent with that reflected in the record.  Thus, the report of that examination (which reflects not only the Veteran's history, but his complaints, clinical findings, and diagnosis) is sufficient.  The Board finds that the VA examination conducted in the current appeal is more than adequate for purposes of deciding the claim, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  38 C.F.R. § 4.2 (2011); See Abernathy v. Principi, 3 Vet.App. 461, 464 (1992) (citing Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate).

The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the service connection claims adjudicated herein.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

The Veteran maintains that he has hearing loss and tinnitus that are directly related to excessive noise exposure during service.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  See also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

In addition, certain chronic diseases, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, supra, at 160.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In the present appeal, the Veteran maintains that his hearing loss and tinnitus are directly related to excessive noise exposure during service.  Specifically, he asserts that he was exposed to hazardous noise during basic and advanced individual training.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.  

By way of background, the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was that of a pay disbursement specialist and payroll clerk.  In a September 2010 Fast Letter 10-35, the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing, which indicates a low probability that a payroll clerk would be exposed to in-service noise exposure.  Thus, acoustic trauma cannot be conceded based upon the Veteran's MOS.  

However, the Board has considered the Veteran's assertions that he was exposed to in-service acoustic trauma as a result of having to qualify for the M-14 and M-16 rifle during training at Fort Sill, Oklahoma.  The Veteran contends that he was exposed to noise while attending an intensive 2-week program that concentrated on learning to fire M-105 Howitzers.  For one week he was assigned to a group of OCS candidates in a forward observation bunker for 155mm artillery training without earplugs.  At the end of class he was appointed squad leader in an artillery brigade and attended 8-week artillery training without earplugs.  He stated that during that time he developed ringing in his ears that continues currently.  He states that he was not issued and/or lost his hearing protection during service.  See VA Form 21-526 and lay statement received in July 2008 and March 2009 QTC audiological examination report.  The Board finds that the Veteran's report of military noise exposure is competent and credible, given that the circumstances of his reported noise exposure are likely consistent with his duties during basic and advanced training at Fort Sill, Oklahoma.  

However, neither hearing loss nor tinnitus was present at any time during service including at the time of discharge.  Service treatment records are negative for complaints, findings or treatment for hearing loss, tinnitus, or other ear pathology.  Audiometry testing at service enlistment in April 1968 showed normal hearing (all puretone thresholds were 0 decibels).  Of even more importance are the results of the Veteran's hearing test at separation 2 years later, in May 1970, which indicate the Veteran may have suffered some deterioration in hearing sensitivity due to threshold shifts at each level.  At that time, audiometric testing showed pure tone thresholds were 15, 10, 10, and 10 decibels, respectively, at 500, 1,000, 2,000, and 4,000 Hertz (Hz) for each ear.  Nonetheless, the shift was not significant enough to reach the level to be considered a hearing disability (by VA standards).  See 38 C.F.R. § 3.385; see also Hensley v. Brown, supra (the threshold for normal hearing is between 0 and 20 decibels).  Accordingly, objective contemporaneous evidence weighs against a finding that hearing loss or tinnitus was manifested in service.

However, the Board points out that when audiometric test results during service do not meet the regulatory requirements for establishing a "disability" at that time, the Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, supra. 

The Board notes that, in the Veteran's 2008 claim for service connection, he alleged the onset of hearing loss and tinnitus since military service, but notably did not list any dates of medical treatment or evaluation for either disability at any time following service separation.  In fact, there are no pertinent records associated with the claims file until March 2009, when the Veteran was referred for a QTC audiological examination for the specific purpose of obtaining an opinion as to whether or not his current hearing loss and tinnitus could be related to service.  The Veteran described symptoms of ringing tinnitus in the right ear and noticeable loss of hearing in both ears, worse on the left, since 1968.  He reported firing Howitzers and direct exposure to artillery fire during military training and that he fired large guns in his left hand, leaving his left ear exposed to the loud noise with no hearing protection provided.  He did not require a hearing conservation program.  He had difficulty in hearing normal speech unless the person was facing him and within 1-2 feet, however he was not currently experiencing tinnitus.

The examiner referred to the audiograms conducted at the Veteran's entrance into and separation from service, both of which show auditory threshold levels were within normal limits bilaterally.  After military service, the Veteran was employed in jobs in computer software for 27 years and real estate for 5 years.  He had post-service noise exposure from power tools and recreational noise exposure from motorcycles and personal watercraft, all with hearing protection.  He had no family history or previous history of ear disease, no history of head or ear trauma.  

Puretone thresholds in the right ear were 25, 40, 50, 60, and 60 decibels at 500, 1,000, 2,000, 3,000 and 4,000 Hertz (Hz) respectively, and for the left ear at the same frequencies were 50, 65, 60, 60, and 65 decibels.  Speech recognition was 40 percent in his right ear and 0 percent in his left ear.  The clinical impression was mild to moderately severe sensorineural hearing loss in the right ear and moderate to moderately-severe sensorineural hearing loss in the left ear.  The examiner concluded that it was less likely as not that the Veteran's hearing loss and tinnitus were a result of noise exposure during his military service.  She acknowledged that there was a 10-15 decibel threshold shift when comparing the Veteran's enlistment audiological examination to his separation audiological exam for each ear.  But also noted that his separation auditory thresholds were still within normal limits criterion bilaterally, indicating that hearing within normal limits was considered 0 db to 25 db.  

The Board finds the March 2009 QTC opinion highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The examiner considered the Veteran's relevant medical history and history of noise exposure, aside from the results of the personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  As a result, she was able to address fully the salient question as to the origin of the Veteran's current hearing loss and tinnitus and their relationship to military service.  Significantly, the threshold shift in service was acknowledged but was essentially deemed not supportive of a relationship between any current hearing loss and military service. Moreover, the claims folder contains no medical evidence refuting this opinion.  

Unfortunately, the Board is unable to attribute the post-service development of hearing loss and tinnitus to the Veteran's military service.  In this case, the fact that he was exposed to some degree of acoustic trauma during service is conceded, but that fact alone does not establish a basis for the grant of service connection for either disability adjudicated herein.  As noted previously neither hearing loss nor tinnitus were "noted" in STRs.  Although at service discharge in 1970, audiometric findings did reveal a slight shift in hearing thresholds, there is no question that the Veteran's ears and hearing were normal.  Moreover there follows a lengthy period after service discharge in which there is no evidence of hearing loss or tinnitus problems.  That is to say, there is no corroborative objective evidence on file establishing that the Veteran sought or required treatment or evaluation for hearing loss or tinnitus during the almost 40 years after service had ended and before the manifestation of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage, supra.  Also since the initial diagnoses of hearing loss and tinnitus occurred in 2009, 39 years after separation from service in 1970, it is impossible to grant service connection on the basis of the manifestation of a chronic disability within one year after separation from service.  38 C.F.R. §§ 3.307 and 3.309.  

While not a dispositive factor, the significant lapse in time between service and post-service diagnoses may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the record is negative for a medical opinion, including the QTC examination in March 2009, which link the hearing loss and tinnitus to service.  See Hickson, supra.  

In short, there is no medical evidence providing a medical etiology or nexus between the Veteran's current hearing loss and tinnitus and his military service.  

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements.  His primary assertion is that his current hearing loss and tinnitus are related to noise exposure during service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disabilities are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In other words, while the Veteran is competent to attest to hazardous noise exposure with resulting ringing in the ears and decreased hearing, hearing loss is specifically defined in VA regulations by specific decibel loss, which the Veteran is not competent in identifying.  See 38 C.F.R. § 3.385.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

More importantly the Board does not find the Veteran's assertions concerning the onset of his hearing loss and tinnitus and continuity of symptomatology to be entirely credible, even if competent-given that service treatment records reflect normal hearing, and there is a prolonged period post service without hearing complaints or findings; factors which weigh against the Veteran's claims.  While the Veteran's descriptions of acoustic trauma during training appear to be accurate, the Board finds the contemporaneous service records to be inherently more probative than the Veteran's lay statements made years after the fact.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).  There is no indication that the service treatment records are incomplete or inaccurate and there is also no reason to doubt their accuracy as they show adequate evidence of the Veteran's hearing acuity during service and at separation from service.  Additional probative evidence of record includes the 2009 QTC opinion which conclusively found no etiological relationship between the noise exposure in service and the subsequent development of hearing loss and tinnitus.  Therefore, the Veteran's assertions, to the extent they are to be accorded some probative value, are outweighed by the findings provided by the QTC examiner who discussed the history of noise exposure, complaints, and manifestations in support of the conclusions.  See Jandreau supra & Buchanan supra.  


Accordingly, the preponderance of the evidence is against both claims and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


